In an action, inter alia, to dissolve a partnership and for an accounting, plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, dated June 17, 1976, as denied their motion for an "interlocutory decree requiring defendant to file a formal accounting”. Order reversed insofar as appealed from, with $50 costs and disbursements, and plaintiffs’ motion granted. Defendant shall serve and file the required accounting within 30 days after entry of the order to be made hereon, and plaintiffs shall serve and file their objections thereto within 10 days thereafter. Since a partnership between the parties has been judicially established, the plaintiffs are entitled to an accounting. A partnership may be dissolved at any time by any partner (Partnership Law, § 62; Napoli v Domnitch, 18 AD2d 707, affd 14 NY2d 508). Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.